DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of 03/15/2022 in the reply filed on 03/15/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant reserves the right to seek rejoinder.  This is not found persuasive because the grounds for restriction are not specifically address. However, the Examiner will consider rejoining the non-elected claims.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susan et al., JACS, 2005 vol. 127, pages 4976-4983 (hereinafter “Susan”). Susan teaches transparent and flexible polyelectrolytes (dielectric polymeric composition) comprising: PMMA, an ionic liquid 1-ethyl-3-methyl imidazolium bis(trifluromethane sulfonyl)imide (EMITFSI) present in 1.0 wt. % to 10 wt. % and less than 10 ppm of unreacted polymerizable vinyl monomer (methyl methacrylate).  See Susan, Abstract; Tables 1-2, Compatibility of EMITFSI & PMMA in Ion Gels & Conclusion. Susan further teaches a difference between Tg of PMMA and PMMA/ionic liquid composition within the ranges of the claimed invention. See Susan, Table 2. Although Susan does not disclose all the characteristics and properties of the PMMA/ionic liquid composition disclosed in present claims 1-8, based on the substantially identical compositions, the Examiner has a reasonable basis to believe that the properties (i.e., polarization loss, remnant polarization, coercive field) claimed in the present invention is inherent in the PMMA/ionic liquid composition disclosed by Susan. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susan et al., JACS, 2005 vol. 127, pages 4976-4983 (hereinafter “Susan”) in view of Wang et al., Ionic liquid induced ferroelectric polarization in poly(vinylidene fluoride) thin films, Applied Physics Letters 100, 062903 (2012) (hereinafter “Wang”). The present invention differs from claim 10 in that the dielectric polymeric composition is ferroelectric. Wang teaches a poly(vinylidene fluoride) thin film combine with a single or multiple ionic liquid composition that has ferroelectric polarization. See Wang, Abstract, pages 1 and 3. In view of Wang, one having an ordinary skill in the art would be motivated to modify Susan by using an ionic liquids that would impart ferroelectric properties because the ionic liquid in Wang are immiscible with PMMA.  Such modification would be obvious because one would have expected that the use of polymeric matrix as taught by Susan would be similarly useful and applicable to the ionic liquids taught in Wang.

Claims 15-16 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haik et al., US 2012/0211732 A2.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh